Title: From Abigail Smith Adams to John Quincy Adams, 5 March 1806
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy March 5th 1806

I fear your Father may have given you unnecessary anxiety; I told him at the time it was not best to mention an indisposition so slight as John’s was, but he said if he wrote; he must tell all. I had observed for several days about noon a high coulour in his cheeks, and at that time, he was unusually irritable, Some other Symptoms indicated a redundancy of Bile, which proved to be the case. for the first time, Since he has been with me, I gave him a little medicine and it relieved him. he was quite well the next day, and I took him with me to Boston, where he both gave, and received much delight; he is very fond of his Aunt Adams, and the meeting between them is always a very joyous Scene after a little absence. I told him to day that I should write to you. he is never willing to see me take my pen: it requires a little more Silence from him than he likes—but when I tell him I am going to write to you, or his Mamma, he is more reconciled to it. to day he requested me to say that he was a good Boy, and added of himself, ask Pappa to come home. George Spent March meeting day with him and is very well. I thought I perceived upon his face a few of the old pimples returning, and advised his Aunt to give him some of the black powders, which She will do. It is about the Season when he was so afflicted the last year—
I rejoice to learn, as we have by a Letter from mrs Quincy that mr Cranch is appointed Chief Justice of the district of Columbia—the appointment will do honour to mr Jefferson, a thing very necessary to him, nor can I believe as some persons do, that he did it reluctantly—I have more pitty for him than many others, more compassion for his errors and Some of his frallties—ill treated as some of my Friends have been—I never could, or did receive any Satisfaction from the oblique cast upon him his Character.
What a Strange Buisness is this in which Miranda has engaged? When I saw the first account in a Newyork paper, it Struck me as something in which the administration must have some concern, and knowing the enterprizing Character of Miranda I thought it probable that he might be engaged in some Secret progect, particularly so as so much secrecy had been preserved in Congress, and so much buisness done with closed doors—but the Sensation which has been, since his sailing excited and the Queries which have been made to mr Madison have given me not a little uneasiness, least an innocent and amiable youth may fall a Sacrifice. the first intimation I ever had respecting him—was in a Letter which I received last week—in which it was Said, you know his mind has been long intent upon the Sea. an opportunity offering which was considerd advantages, he has gone a voyage. I no Sooner read it, than I drew the conclusion, and tho not an other Syllable has been written upon the Subject, I conclude the Query in the paper to be true. I this day received a Letter, from the same quarter, but the Subject is not even mentiond. I dare not say all I fear or half I apprehend; you know in what light it will be considerd here by his... and how execrated—
a strange coalition is taking place in Newyork—What a medly!
I hope the buisness of congress will be well matured dijested, sifted, purified, refined—If you can accomplish a shield for the president, you will Shew the World, that you can requite evil with good, the most honorable and glorious victory in my estimation which can be obtaind over our Enemies—bless them who curse you. do good to those who despightfully use you—
With my Love to Mrs A / I Subscribe affectionatly / Your Mother
Abigail Adams—